ON PETITION FOR REHEARING
PER CURIAM.
The last sentence of the opinion is hereby stricken. Appellee’s motion for assessment of attorney’s fees on appeal is denied. Ohio Realty Investment Corp. v. Southern Bank of West Palm Beach, 300 So.2d 679 (Fla. 1974); Federal Home Loan Mortgage Corporation v. Taylor, 318 So.2d 203 (Fla. 1st DCA 1975). The instruments involved do not express a clear indication that the parties intended the provisions as to attorney’s fees to include attorney’s fees on appeal, and since they were entered into before October 1, 1977, the provisions of Section 59.46(1), Florida Statutes, do not apply. Under the prevailing case law at the time the instruments were executed attorney’s fees on appeal were not allowed. In all other respects, the petition for rehearing is denied,
McCORD, Acting C. J., and BOOTH and LARRY G. SMITH, JJ., concur,
Certiorari denied; Fla.